PER CURIAM.
This is a companion case to Case No. 3473, Hillmer v. McConnell, Wyo., 414 P.2d 972. The action in Case No. 3473 was for the abatement of a nuisance, it being claimed by Norval Hillmer and his wife that a rabbit processing plant operated by McConnell Brothers was a nuisance.
The proceedings in this case (No. 3475) involve an appeal taken to the Board of Adjustment, City of Laramie, Wyoming, from the refusal of the City Manager of Laramie to give notice to McConnell Brothers to discontinue the operation of its plant. Relief to the Hillmers was denied by the Board of Adjustment, after which an appeal was taken to the district court of Albany County where judgment was entered confirming the Board of Adjustment’s decision. The judgment of the district court is the subject matter of the appeal in this case (No. 3475).
In their proceedings before the Board of Adjustment Hillmers have sought substantially the same relief sought in the injunction action, except that no claim for damages was involved. Our decision in the injunction case (No. 3473), which is being handed down at this time, renders moot all questions involved in the instant appeal, and no further opinion is necessary for this case.